DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210222.

Divisional
This application is a division application (“DIV”) of U.S. App# 15498032, now U.S. Pat# 10347141.  See MPEP §201.06.  In accordance with MPEP §609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it The Examiner’s contact information is provided at the end of this office action.

Priority Status
Foreign and domestic priorities are not claimed in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-4 is/are examined in this office action.

Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the vehicle” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation “the computer system” in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim. The initial instance recited in line 8 is a “remotely located computer system” and The Examiner requests Applicant to apply consistency and uniformity when reciting the same limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US 20160028824 A1 (“Stenneth”) and further in view of US 20080243389 A1 (“Inoue”) and further in view of US 20180108254 A1 (“Camacho”).


a transceiver (e.g., “communications interface 518”) on board the vehicle that transmits performance parameters of the vehicle (see at least Abstract, ¶ 6, 25 and Fig. 2-3, 5 with associated text; on particular, ¶ 78. Additionally, Element 212 transmits data from Element 220 as shown by the one-way arrow.); 
a remotely located server that receives the performance parameters from the transceiver (see at least Abstract, ¶ 6 and 79 and Fig. 2 with associated text. Stenneth’s invention also uses wireless and cellular telephone networks. Additionally, Element 220 receives data from Element 212 as shown by the one-way arrow.);
a remotely located terrain database (e.g., “high definition 3D map 314”) that stores obstacle characteristics of terrestrial obstacles (e.g., “real road”) located in proximity to the vehicle (see at least Fig. 3 with associated text; in particular, ¶ 60, 62); and 
a remotely located computer system (e.g., “server”; see at least ¶ 72. Stenneth’s invention operates in a client-server environment.)
that receives the performance parameters from the antenna and the obstacle characteristics in proximity to the vehicle from the terrain database (see at least Abstract, ¶ 6, 25 Fig. 2-3, 5 with associated text), 
where the computer system monitors vehicle’s environment based on the performance parameters (see at least ¶ 3) and updates maps based on the obstacle characteristics (see at least Fig. 3 with associated text), 
where the computer system generates an alert (e.g., “broadcast notifications”) for the vehicle if the vehicle’s map conflicts with an obstacle (see at least Fig. 3 with associated text; in particular, ¶ 60. Additionally, Stenneth discloses “imminent accident warnings” from ¶ 43.).
Stenneth does not directly disclose calculates a vehicle safety envelope; generates an obstacle alert; and an antenna.
However, Inoue teaches calculates a vehicle safety envelope (e.g., “safety keeping area”) (see at least Abstract and ¶ 29) and generates an obstacle alert (“preventing a collision between the movable body and the object and outputting an alarm”; see at least Abstract).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Stenneth’s invention by incorporating collision avoidance capability as taught by Inoue in order to avoid a collision (see ¶ 6).
Stenneth/Inoue Combination does not directly disclose an antenna.
However, Camacho teaches an antenna (see at least ¶ 17). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Stenneth/Inoue Combination by incorporating communications for super cruise routes as taught by Camacho in order to determine locations for super cruising are allowed (see ¶ 10).

Regarding Claim 2, Stenneth/Inoue Combination does not directly disclose where the vehicle comprises a ship.
However, Comacho teaches disclose where the vehicle comprises a ship (e.g., “marine vessels”; see at least ¶ 15). (See motivation and rationale to combine from Claim 1.) 

Regarding Claim 3, Stenneth discloses where the vehicle comprises a ground vehicle (see at least ¶ 55, 68)

Regarding Claim 4, Stenneth discloses a transceiver on board the vehicle transmits to the remotely located server (see at least Abstract, ¶ 6 and 79 and Fig. 2 with associated text).
Stenneth/Inoue Combination does not directly disclose a vehicle transmits to an antenna via an orbital communication satellite.
However, Camacho teaches a vehicle transmits to an antenna via an orbital communication satellite (see at least Fig 1 with associated text. Camacho illustrates Element 12 transmits to Element 64 via Element 62.) (See motivation and rationale to combine from Claim 1.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure are listed in PTO-892.


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)